DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
No IDS was submitted by the Applicant.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites “the timing information a time window” which may have a missing word. Applicant may modify the limitation as “the timing information associated with a time window” 
Appropriate correction and/or clarification is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user device configured to:” and “the security device configured to:” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
In this case, the specification discloses that the “user device” may be a computer, a smartphone, a laptop, a computing device or other device capable of communicating with the security device and the “security device” may be a smart access device, a locking mechanism or the electronic lock. Therefore, the specification provides sufficient structure for the limitations.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a system or an 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dent et al. (US 2002/0178385 A1) (hereinafter, “Dent”).
As to claim 11, Dent discloses a method comprising: 
receiving, by a security device, a request for access (“To unlock the door, the wireless communication device 100 transmits an access request to the electronic door lock 20 (i.e., access control device).” –e.g. see, [0013]; herein, access control device or 
sending, based on the request, authentication information (“The electronic door lock 20 transmits an authentication challenge to the wireless communication device 100 in response to the access request.” –e.g. see, [0013]; herein, authentication challenge is equivalent to authentication information which is transmitted based on the request); 
determining that a received authentication response matches an expected authentication response (“The electronic door lock 20 computes an expected authentication response using the same combining algorithm. If the received authentication response matches the expected authentication response, the door is unlocked to permit access to the hotel room.” –e.g. see, [0013]), wherein the received authentication response is generated based on at least a portion of the authentication information and a security key (“The wireless communication device 100 combines selected portions of the authentication challenge, including the random bitstring, with the stored authorization code using a predetermined combining algorithm to generate an authentication response and transmits the authentication response to the electronic door lock 20.” –e.g. see, [0013]; herein, authentication response is generated based on random bitstring (i.e. at least a portion of the authentication information) and authorization code (i.e. a security key)); and 
allowing, based on the received authentication response matching the expected authentication response, the access (“The electronic door lock 20 If the received authentication response matches the expected authentication response, the door is unlocked to permit access to the hotel room.” –e.g. see, [0013]). 

As to claim 12, Dent discloses wherein receiving the request for the access comprises receiving, based on a proximity of a user device to the security device, the request from a user device (“Communication between the wireless communication device 100 and electronic door lock 20 is by means of a wireless interface, such as a short-range RF interface conforming to the BLUETOOTH standard.” –e.g. see, [0015]). 

As to claim 13, Dent discloses wherein the receiving the request for the access comprises receiving the request via a short-range communication technique (“Communication between the wireless communication device 100 and electronic door lock 20 is by means of a wireless interface, such as a short-range RF interface conforming to the BLUETOOTH standard.” –e.g. see, [0015]).

As to claim 14, Dent discloses wherein the authentication information comprises one or more of a random bitstring or a random value (“The electronic door lock 20 transmits an authentication challenge to the wireless communication The authentication challenge includes, at least, a random bitstring or number which cannot be known in advance to the wireless communication device 100.” –e.g. see, [0013]), wherein the expected authentication response comprises a value, based on the security key, generated by a non-reversible function (“… the method of combining authorization codes with selected portions of authentication challenges, either in the wireless communication device 100 or the electronic door lock 20, uses a non-reversible function.” –e.g. see, [0034]). 

As to claim 15, Dent discloses wherein the received authentication response is based on a non-reversible function applied to a random bitstring of the authentication information and the security key (“… the method of combining authorization codes with selected portions of authentication challenges, either in the wireless communication device 100 or the electronic door lock 20, uses a non-reversible function.” –e.g. see, [0034], see also, [0013]).

As to claim 16, Dent discloses wherein the security key is associated with a current time window (“Each electronic door lock 20 may generate a new authorization code at a specified check-out time, as determined by its internal clock 26 by combining the master code with its device identifier and the date using a predetermined combining algorithm. The central controller 40 can also generate an authorization code for any door and date by combining the same input variables using the same combining algorithm, which it may then supply to the guest's wireless communication device 100.” –e.g. see, [0024]; herein, authorization code (i.e. security key) is associated with a specified check-out time (i.e. current time window)). 

As to claim 17, Dent discloses wherein allowing the access comprises one or more of allowing access to the security device or allowing access to a location associated with the security device (“If the received authentication response matches the expected authentication response, the door is unlocked to permit access to the hotel room.” –e.g. see, [0013]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dent in view of Kang et al. (CN 103597496 A) (hereinafter, “Kang”).
Claim 1, Dent discloses a method comprising: 
sending a request to access a security device (“To unlock the door, the wireless communication device 100 transmits an access request to the electronic door lock 20 (i.e., access control device).” –e.g. see, [0013]; herein, access control device or door lock is equivalent to security device which receives a request for access; see also Fig. 1); 
receiving, based on the request, authentication information, … (“The electronic door lock 20 transmits an authentication challenge to the wireless communication device 100 in response to the access request.” –e.g. see, [0013]; herein, authentication challenge is equivalent to authentication information which is transmitted based on the request); 
sending, based on at least a portion of the authentication information and the security key, an authentication response (“The wireless communication device 100 combines selected portions of the authentication challenge, including the random bitstring, with the stored authorization code using a predetermined combining algorithm to generate an authentication response and transmits the authentication response to the electronic door lock 20.” –e.g. see, [0013]; herein, authentication response is generated 
accessing, based on the authentication response matching an expected authentication response, the security device (“The electronic door lock 20 computes an expected authentication response using the same combining algorithm. If the received authentication response matches the expected authentication response, the door is unlocked to permit access to the hotel room.” –e.g. see, [0013]). 
Dent may not explicitly disclose wherein the authentication information comprises timing information; and determining, based on the timing information, a security key of a plurality of security keys, wherein each security key of the plurality of security keys is associated with a respective one or more time windows of a plurality of time windows; 
However, in an analogues art, Kang discloses wherein the authentication information comprises timing information (“the host device 100 comprises a time slot index and random number (part B, a random challenge value) of the challenge information to the NVM device 220. host device 100 from storage assigned to the NVM device 220 in first to n secret key of time slot index I to n time slot index i is selected. Here, n is a natural number, and i is an integer ranging from I to a natural number n. That is, time slot index is identification plurality of secret key 311-1 to 311-n number.” –e.g. see, [0082]; see also, [0084]; herein, authentication information generator 320 using a time slot index i, iteration count that the host device 100 indicating the ith secret key 311-1, to generate head 312 set in the plurality of authentication information); and determining, based on the timing information, a security key of a plurality of security keys, wherein each security key of the plurality of security keys is associated with a respective one or more time windows of a plurality of time windows (“ … host device 100 from storage assigned to the NVM device 220 in first to n secret key of time slot index I to n time slot index i is selected. Here, n is a natural number, and i is an integer ranging from I to a natural number n. That is, time slot index is identification plurality of secret key 311-1 to 311-n number.” –e.g. see, [0082]; see also, [0084]); 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Dent with the teaching of Kang to include wherein the authentication information comprises timing information; and determining, based on the timing information, a security key of a plurality of security keys, wherein each security key of the plurality of security keys is associated with a respective one or more time windows of a plurality of time windows in order to uniquely identify an end user device in a multiuser system by authenticating the end user device in a secure manner before permitting access.

As to claim 2, Dent discloses wherein sending the request is based on a proximity to the security device (“Communication between the wireless communication device 100 and electronic door lock 20 is by means of a wireless interface, such as a short-range RF interface conforming to the BLUETOOTH standard.” –e.g. see, [0015]). 

As to claim 3, Dent discloses wherein sending the request comprises sending the request via a short-range communication technique (“Communication between the wireless communication device 100 and electronic door lock 20 is by means of a wireless interface, such as a short-range RF interface conforming to the BLUETOOTH standard.” –e.g. see, [0015]). 

As to claim 4, Dent discloses wherein sending the request comprises one or more of sending the request to the security device or sending the request to a network device, wherein the network device is configured to manage access to a plurality of security devices (“… the wireless communication device 100 transmits an access request to the electronic door lock 20 (i.e., access control device).” –e.g. see, [0013]). 

As to claim 5, Dent discloses wherein the authentication information further comprises one or more of a random bitstring or a random value (“The electronic door lock 20 transmits an authentication challenge to the wireless communication device 100 in response to the access request. The authentication challenge includes, at least, a random bitstring or number which cannot be known in advance to the wireless communication device 100.” –e.g. see, [0013]), wherein the expected authentication response comprises a value, based on the security key, generated by a non-reversible function (“… the method of combining authorization codes with selected portions of authentication challenges, either in the wireless communication device 100 or the electronic door lock 20, uses a non-reversible function.” –e.g. see, [0034]). 

As to claim 6, the combination of Dent and Kang wherein determining the security key comprises associating the timing information with the respective time window associated with the security key (Dent: “Each electronic door lock 20 may generate a new authorization code at a specified check-out time, as determined by its internal clock 26 by combining the master code with its device identifier and the date using a predetermined combining algorithm. The central controller 40 can also generate an authorization code for any door and date by combining the same input variables using the same combining algorithm, which it may then supply to the guest's wireless communication device 100.” –e.g. see, Dent: [0024]; herein, authorization code (i.e. security key) is associated with a specified check-out time (i.e. time window); see also, Kang: “ … host device 100 from storage assigned to the NVM device 220 in first to n secret key of time slot index I to n time slot index i is selected. Here, n is a natural number, and i is an integer ranging from I to a natural number n. That is, time slot index is identification plurality of secret key 311-1 to 311-n number.” –e.g. see, Kang: [0082] & [0084]). 

wherein the security key comprises one or more secret security keys, wherein each secret security key of the one or more secret security keys is associated with a respective one or more time windows of the plurality of time windows, wherein the security key is valid during the respective one or more time windows (Dent: “Each electronic door lock 20 may generate a new authorization code at a specified check-out time, as determined by its internal clock 26 by combining the master code with its device identifier and the date using a predetermined combining algorithm. The central controller 40 can also generate an authorization code for any door and date by combining the same input variables using the same combining algorithm, which it may then supply to the guest's wireless communication device 100.” –e.g. see, Dent: [0024]; herein, authorization code (i.e. security key) is associated with a specified check-out time (i.e. time window); see also, Kang: “ … host device 100 from storage assigned to the NVM device 220 in first to n secret key of time slot index I to n time slot index i is selected. Here, n is a natural number, and i is an integer ranging from I to a natural number n. That is, time slot index is identification plurality of secret key 311-1 to 311-n number.” –e.g. see, Kang: [0082] & [0084]). 

As to claim 8, Dent discloses wherein sending the authentication response comprises generating, based on a non-reversible function applied to a random bitstring of the authentication information and the security key, the authentication response (“… the method of combining authorization codes with selected portions of authentication challenges, either in the wireless communication device 100 or the electronic door lock 20, uses a non-reversible function.” –e.g. see, [0034], see also, [0013]).
. 
As to claim 9, Dent discloses wherein accessing the security device comprises accessing a location associated with the security device (“If the received authentication response matches the expected authentication response, the door is unlocked to permit access to the hotel room.” –e.g. see, [0013]). 

As to claim 10, the combination of Dent and Kang disclose wherein determining the security key comprises associating the timing information a time window of the respective one or more time windows (Dent: “Each electronic door lock 20 may generate a new authorization code at a specified check-out time, as determined by its internal clock 26 by combining the master code with its device identifier and the date using a predetermined combining algorithm. The central controller 40 can also generate an authorization code for any door and date by combining the same input variables using the same combining algorithm, which it may then supply to the guest's wireless communication device 100.” –e.g. see, Dent: [0024]; herein, authorization code (i.e. security key) is associated with a specified check-out time (i.e. time window); see also, Kang: “ … host device 100 from storage assigned to the NVM device 220 in first to n secret key of time slot index I to n time slot index i is selected. Here, n is a natural number, and i is an integer ranging from I to a natural number n. That is, time slot index is identification plurality of secret key 311-1 to 311-n number.” –e.g. see, Kang: [0082] & [0084]). 

As to claim 18, Dent discloses a system comprising: 
a user device configured to This element is interpreted under 35 U.S.C. 112(f) as a computer, a smartphone, a laptop, a computing device or other device capable of communicating with the security device as described in the specification: send a request to access a security device (“To unlock the door, the wireless communication device 100 transmits an access request to the electronic door lock 20 (i.e., access control device).” –e.g. see, [0013]; herein, access control device or door lock is equivalent to security device which receives a request for access from a wireless communication device 100 (i.e. user device or a computing device); see also Fig. 1), 
receive, based on the request, authentication information, … (“The electronic door lock 20 transmits an authentication challenge to the wireless communication device 100 in response to the access request.” –e.g. see, [0013]; herein, authentication challenge is equivalent to authentication information which is transmitted based on the request), 
send, based on at least a portion of the authentication information and the security key, an authentication response (“The wireless communication device 100 combines selected portions of the authentication challenge, including the random bitstring, with the stored authorization code using a predetermined combining algorithm to generate an authentication response and transmits the authentication response to the electronic door lock 20.” –e.g. see, [0013]; herein, authentication response is generated based on random bitstring (i.e. at least a portion of the authentication information) and authorization code (i.e. a security key)), and 
access the security device (“The electronic door lock 20 computes an expected authentication response using the same combining algorithm. If the received authentication response matches the expected authentication response, the door is unlocked to permit access to the hotel room.” –e.g. see, [0013]); and 
the security device configured to This element is interpreted under 35 U.S.C. 112(f) as a smart access device, a locking mechanism or the electronic lock as described in the specification: receive the request for access (“To unlock the door, the wireless communication device 100 transmits an access request to the electronic door lock 20 (i.e., security device or electronic lock).” –e.g. see, [0013]; herein, access control device or door lock is equivalent to security device which receives a request for access; see also Fig. 1), 
sending, based on the request, the authentication information (“The electronic door lock 20 transmits an authentication challenge to the wireless communication device 100 in response to the access request.” –e.g. see, [0013]; herein, authentication challenge is equivalent to authentication information which is transmitted based on the request), 
receive the authentication response (“The wireless communication device 100 combines selected portions of the authentication challenge, including the random bitstring, with the stored authorization code using a predetermined combining algorithm to generate an authentication response and transmits the authentication response to the electronic door lock 20.” –e.g. see, [0013]; herein, authentication response is generated based on random bitstring (i.e. at least a portion of the authentication information) and authorization code (i.e. a security key)), and 
allow, based on the authentication response matching an expected authentication response, access to the security device (“The electronic door lock 20 computes an expected authentication response using the same combining algorithm. If the received authentication response matches the expected authentication response, the door is unlocked to permit access to the hotel room.” –e.g. see, [0013]). 
Dent may not explicitly disclose wherein the authentication information comprises timing information; and determine, based on the timing information, a security key of a plurality of security keys; 
However, in an analogues art, Kang discloses wherein the authentication information comprises timing information (“the host device 100 comprises a time slot index and random number (part B, a random challenge value) of the challenge information to the NVM device 220. host device 100 from storage assigned to the NVM device 220 in first to n secret key of time slot index I to n time slot index i is selected. Here, n is a natural number, and i is an integer ranging from I to a natural number n. That is, time slot index is identification plurality of secret key 311-1 to 311-n number.” –and determine, based on the timing information, a security key of a plurality of security keys (“ … host device 100 from storage assigned to the NVM device 220 in first to n secret key of time slot index I to n time slot index i is selected. Here, n is a natural number, and i is an integer ranging from I to a natural number n. That is, time slot index is identification plurality of secret key 311-1 to 311-n number.” –e.g. see, [0082]; see also, [0084]);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Dent with the teaching of Kang in order to uniquely identify an end user device in a multiuser system by authenticating the end user device in a secure manner before permitting access.

As to claim 19, Dent discloses wherein the authentication information further comprises one or more of a random bitstring or a random value (“The electronic door lock 20 transmits an authentication challenge to the wireless communication device 100 in response to the access request. The authentication challenge includes, at least, a random bitstring or number which cannot be known in advance to the wireless communication device 100.” –e.g. see, [0013]), wherein, based on the security key and a non-reversible function the security device is further configured to generate the expected authentication response (“… the method of combining authorization codes with selected portions of authentication challenges, either in the wireless communication device 100 or the electronic door lock 20, uses a non-reversible function.” –e.g. see, [0034]). 

As to claim 20, Dent discloses wherein the access to the security device comprises access to a location associated with the security device (“If the received authentication response matches the expected authentication response, the door is unlocked to permit access to the hotel room.” –e.g. see, [0013]). 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ligatti et al. (US 2016/0182500 A1) teaches generating and transmitting an authentication challenge in response to the request to a subset of the user devices. A user device subsequently generates and transmits a response to the authentication challenge to the authenticator (e.g. see, abstract, Fig. 2, Fig. 4).

Dotan et al. (US 8,799,655 B1) teaches performing an authentication operation which provides an authentication result based on a comparison between the user-

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495 

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495